Exhibit 10.2

 



IMATION CORPORATION JAPAN

Promissory Note

 

$1,500,000.00 (USD) September 15, 2017

 

FOR VALUE RECEIVED, the undersigned, Imation Corporation Japan (the “Company”),
hereby promises to pay to the order of CMC Magnetics Corporation (the
“Noteholder”), on or before October 10, 2019 (the “Maturity Date”), the
principal amount of ONE MILLION FIVE HUNDRED THOUSAND AND 00/100 UNITED STATES
DOLLARS ($1,500,000) and interest on the unpaid principal amount of this Note as
provided below at CMC Magnetics Corporation 15F, No. 53, Ming Chuan W. Rd.,
Taipei, 104, Taiwan, or such other address as Noteholder may designate by notice
to the Company given in accordance with Section 8.1 below.

 

1.THE NOTE

 

This Promissory Note (this “Note”) is issued pursuant to that certain Settlement
Agreement by and among GlassBridge Enterprises, Inc. (“GBE”), the Company,
Imation Europe B.V. (“IEBV”, together with GBE and the Company, the “GBE
Parties”) and the Noteholder (the “Settlement Agreement”) dated as of even date
with this Note.

 

2.INTEREST RATE

 

No principal amounts under this Note shall accrue interest. The foregoing
notwithstanding, following the occurrence and during the continuance of an Event
of Default (as defined below), interest shall accrue on outstanding and unpaid
principal amounts under this Note at the rate of ten percent (10%) per annum
computed on the basis of a 365-day year.

 

3.PAYMENT PROVISIONS

 

3.1           Payments of Principal. Payments under this Note shall be made as
follows:

 

Date Principal Payment Amount     January 10, 2018 $500,000 (USD) October 10,
2019 $1,000,000 (USD)

 

3.2           Payments Due on Business Days. “Business Day” means any day other
than a Saturday, a Sunday, or a day on which commercial banks in New York City,
New York are required or authorized to be closed. Notwithstanding anything in
this Note to the contrary, any payment of principal or interest on this Note
that is due on a date other than a Business Day may be made on the next Business
Day.

 

3.3           Optional Prepayment. At any time and from time to time prior to
the Maturity Date, the Company may prepay this Note, in whole or in part, at any
time without premium or penalty.

 

3.4           Notice of Optional Prepayment. Notice of each optional prepayment
of this Note pursuant to Section 3.3 above must be given in accordance with
Section 8.1 hereof not fewer than two (2) Business Days before the prepayment
date, which such notice must specify the date of prepayment, the aggregate
principal amount to be prepaid on such date, and the application of such
payments.

 



Promissory Note (Imation Corporation Japan / CMC Magnetics Corporation)

Page 1 of 4



 

 

 

4.DEFAULTS

 

4.1           An “Event of Default” will exist if any of the following
conditions or events occurs and is continuing:

 

4.1.1           The Company defaults in the payment, when due, of any payment
under Section 2 and such default is not remedied within thirty (30) days after
the same becomes due and payable; or

 

4.1.2           The Company (i) files, or consents by answer or otherwise to the
filing against it of, a petition for Reorganization (as defined below); (ii)
makes an assignment for the benefit of its creditors; (iii) consents to the
appointment of a custodian, receiver, trustee, or other officer with similar
powers with respect to it, or with respect to any substantial part of the
Company’s property; (iv) is adjudicated as insolvent or to be liquidated; or (v)
takes corporate action for the purpose of approving a Reorganization with
respect to the Company, or any of the foregoing;

 

4.1.3           A governmental authority enters an order appointing, without
consent by the Company, a custodian, receiver, trustee, or other officer with
similar powers with respect to it or with respect to any substantial part of the
Company’s property, or constituting an order for relief or approving a petition
for Reorganization, or any such petition is filed against the Company and such
petition is not dismissed within 180 days; or

 

4.1.4           Any one or more of the GBE Parties shall breach, or be in
default under, any of its obligations under the Settlement Agreement.

 

For purposes of this Section 4.1, “Reorganization” means (i) any insolvency or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization,
or other similar case or proceeding in connection therewith, relative to the
Company or its assets, (ii) any liquidation, dissolution or other winding up of
the Company, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy.

 

4.2           Acceleration. Upon the occurrence and during the continuance of
any Event of Default specified in Section 4.1.2 or Section 4.1.3, the principal
balance of this Note will automatically, without notice, become immediately due
and payable. Upon the occurrence and during the continuance of any Event of
Default of the type specified in Section 4.1.1 or 4.1.4, the Noteholder may
declare the principal balance of this Note due and payable by giving at least
ten (10) days’ notice to the Company.

 

5.NO TRANSFERS

 

This Note may not be offered for sale, sold, assigned, transferred, or pledged.
The foregoing notwithstanding, the Noteholder may assign this Note to an
Affiliate provided such assignment complies with all applicable laws and
regulations. For purposes of this Section 5, (a) “Affiliate” means any entities
that directly or indirectly, through one or more intermediaries, controls, are
controlled by or are under common control with the Noteholder and (b) “control”
means the power to direct the management and policies of another, whether
through the ownership of voting securities, by contract or otherwise.

 

6.COMPANY WAIVERS

 

The Company hereby waives presentment, demand, notice of nonpayment, protest,
and all other demands and notices (except as expressly provided herein) in
connection with the delivery, acceptance, performance, and/or enforcement of
this Note.

 



Promissory Note (Imation Corporation Japan / CMC Magnetics Corporation)

Page 2 of 4



 

 

 

7.AMENDMENT AND WAIVER

 

7.1           Requirements. This Note may be amended and the observance of this
Note may be waived (either retroactively or prospectively) as follows:

 

(a)in the case of a waiver, by a written waiver or consent signed by the party
against whom the waiver is to be enforced;

 

(b)in the case of an amendment, by a written instrument signed by the Company
and the Noteholder.

 

7.2           Binding Effect, etc. Any amendment, waiver or consent consented to
as provided in this Section 7 will be binding upon the Noteholder and upon the
Company without regard to whether such Note has been marked to indicate such
amendment or waiver. No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company and the Noteholder nor any delay in exercising any rights
hereunder will operate as a waiver of any rights of the Noteholder.

 

8.MISCELLANEOUS

 

8.1           Notices. All notices and other communications required or
permitted to be given or otherwise provided under this Note must be in writing
and must be given or otherwise provided: (a) by hand (in which case, it will be
effective upon delivery); (b) by facsimile (in which case, it will be effective
upon receipt of confirmation of good transmission by the intended recipient;
provided, that such communication is also sent by some other means permitted by
this Section 7.1); or (c) by overnight delivery by a nationally recognized
courier service (in which case, it will be effective on the Business Day after
being deposited with such courier service); in each case, to the address (or
facsimile number) listed below:

 

If to the Noteholder, to:

 

CMC Magnetics Corporation

15F, No. 53, Ming Chuan W. Rd.

Taipei, 104, Taiwan

Attn: Chairman & CEO

 

with a copy to:

 

Tsar & Tsai Law Firm

8th Fl., 245 DunHua S. Rd., Sec. 1

Taipei 106, Taiwan

Attn: Jennifer Lin & Sophia Yeh

 

If to the Company, to:

 

Imation Corporation Japan

c/o GlassBridge Enterprises, Inc.

1099 Helmo Avenue, Suite 250

Oakdale, MN 55128

Attn: CEO & General Counsel

 

The Company and the Noteholder may specify different address or facsimile number
by giving notice in accordance with this Section 8.1 to the other party. Notice
provided in accordance with this Section 8.1 shall be sufficient to constitute
service of process in connection with any action arising in whole or in part
under or in connection with this Note.

 



Promissory Note (Imation Corporation Japan / CMC Magnetics Corporation)

Page 3 of 4



 

 

 

8.2           Governing Law/Venue. This Note, the negotiation, terms and
performance of this Note, the rights of the parties under this Note, and all
actions arising in whole or in part under or in connection with this Note shall
be governed by and construed in accordance with the domestic substantive laws of
the State of New York, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction. The Company hereby irrevocably consents and submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York, New
York County, and the United States District Court for the Southern District of
New York, whichever Noteholder elects, and waives any objection based on venue
or forum non conveniens with respect to any action instituted therein arising
under this Note. In the event that a court declines to hear an action relating
to this Note on the grounds that such an action may not be heard in New York,
the Noteholder shall be permitted to sue in state or federal court sitting in
Minnesota.

 

8.3           Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HERETO HEREBY WAIVE, AND COVENANT THAT
THEY SHALL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS NOTE, or the negotiation, terms or performance hereof or
thereof, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE. THE PARTIES HERETO AGREE THAT EITHER OF THEM MAY
FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY, AND BARGAINED-FOR AGREEMENT BETWEEN THE PARTIES HERETO IRREVOCABLY TO
WAIVE THEIR RESPECTIVE RIGHTS (IF ANY) TO TRIAL BY JURY IN ANY PROCEEDING, AND
ANY AND ALL LEGAL PROCEEDINGS WITH RESPECT TO THIS NOTE SHALL INSTEAD BE TRIED
IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

8.4           Construction; Headings. This Note shall be deemed to be jointly
drafted by the Company and the Noteholder and shall not be construed against any
person or party as the drafter hereof. The headings of this Note are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Note.

 

8.5           Successors and Assigns. All covenants and other agreements
contained in this Note by or on behalf of the Company shall bind its successors
and assigns, and inure to the benefit of Noteholder, its successors and assigns,
whether so expressed or not.

 

8.6           Corporate Existence, Power and Authority. Company represents and
warrants to Noteholder as follows: (i) Company is a corporation duly formed and
in good standing under the laws of Japan; (ii) the execution, delivery and
performance of this Note is within the corporate powers of Company, have been
duly authorized and are not in contravention of law or the terms of the
constitutive documents of Company, or any indenture, agreement or undertaking to
which Company is a party or by which Company or its property are bound; and
(iii) this Note constitutes the legal, valid and binding obligation of Company
enforceable in accordance with its terms.

 

[Remainder of Page Intentionally Left Blank]

 

Promissory Note (Imation Corporation Japan / CMC Magnetics Corporation)

Page 4 of 4



 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by a
duly authorized officer as of the date first written above.

 

 



  IMATION CORPORATION JAPAN                     By: /s/ Tavis J. Morello   Name:
Tavis J. Morello   Title: Director

 

 

 

Accepted and Agreed:

 

CMC MAGNETICS CORPORATION

 

 

 

By: /s/ Bob Wong Name: Bob Wong Title: Chairman

 

 

 

 

 

 

 

 



Signature Page to Promissory Note





 

